DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 12/13/2021.
Claim 7 has been canceled.
Claims 1, 14 and 20 have been amended.
Claims 1-6 and 8-20 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of amendments to claims 1-6 and 8-20, the prior art rejection of claims 1-6 and 8-20 has been withdrawn.  

Reasons for Allowance
Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to “a request to perform a management action with respect to a mobile device is received from a mobile device management (MDM) authority.  A scope of authority of the MDM authority with respect to the mobile device is determined. The management action is caused to be performed with respect to the mobile device based at least in part on the determined scope of authority of the MDM authority with respect to the mobile device” (see Abstract).
The closest prior art of record, Chai (US 201101969966) teaches “a method and a device for terminal device management based on right control are provided. The method includes the following steps. A Get command on an access control list (ACL) of a managed node in a device management tree (DMT) from a device management (DM) server is received, where the Get command includes a Unified Resource Identity (URI) of the managed node. It is determined whether the DM server has a direct right of executing the Get command on the managed node. The Get command is processed when it is determined that the DM server has the direct right of executing the Get command on the managed node. The method and the device simplify the complexity of right management, and reduce the number of times of message interaction between the DM server and a terminal device, thereby improving the efficiency and performance of terminal device management” (see Abstract).  In addition, Frost (US 20150188777) teaches “methods, systems, computer-readable media, and apparatuses for providing mobile device management (MDM) functionalities are presented. In some embodiments, a pseudo device representative of a physical end user device may be established within a cloud computing environment. The pseudo device may be provisioned for use with MDM service providers and configured to receive commands from the MDM service providers on behalf of the physical end user device. In some embodiments, multiple pseudo devices each representative of a physical end user device may be established within a cloud computing environment. A first pseudo device may be provisioned for use with a first MDM service provider and configured to receive commands from the first MDM service provider on behalf of the physical end user device. A second pseudo device may be provisioned for use with a second MDM service provider and configured to receive commands from the second MDM service provider.” (see Abstract).   
However, the closest prior art of record fails to anticipate or render obvious the recited features of 
determining a scope of authority of the MDM authority with respect to the mobile device, wherein determining the scope of authority comprises performing a look up in a table or other data structure in which data reflecting grants of authority to one or more MDM authorities are stored, wherein performing the look up in the table or other data structure includes identifying a scope of authority that has been granted to the MDM authority; 
in response to determining that a scope of authority needed to perform the requested management action does not match the scope of authority that has been granted to the MDM authority that is specified in the table or other data structure for the MDM authority, determining a different management action that is specified in the table or other data structure for the MDM authority, wherein the determined different management action is specified for the MDM authority in the table or other data structure; 
modifying a scope of the requested management action to match the scope of authority that has been granted to the MDM authority by translating the requested management action to be the different management action that is specified in the table or other data structure for the MDM authority”, as in independent claims 1, 14 and 20.  
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-6, 8-13, and 15-19 being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed here,
SPRIGG (US 20130017806) discloses “methods, systems and devices for controlling mobile device functions via a combination of parental control settings set by a parent-user and parental control settings set by a third party-user. A parental control server receives parental control settings and context criteria from a parent-user, and parental control settings from a third party user. The parental control server receives authorization from the parent-user to allow third party parental controls to control a child's device. When the context criteria identified by the parent is present (e.g., child device is in identified location, time of day, day of week, etc.), a combination of parental controls designated by the parent-user and the third party control the mobile device”.
Qureshi (US 8813179 B1) discloses a mobile device management agent may monitor state information associated with a mobile computing device. The monitored state information may be analyzed on the mobile computing device and/or by one or more policy management servers.
Ben-Natan (US 20110313981) discloses “a method, a data processing system, and a computer program product for protecting data in a database. A query to a database in a data processing system is received by a security mechanism in the data processing system that is external of the database. The query is converted to a modified query according to a security policy. The modified query is sent to the database, and a response to the modified query is returned”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D Feild can be reached on (571)272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431